Citation Nr: 1639866	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for type 2 diabetes mellitus.  

2.  What rating is warranted for residuals of a left eye solar retinal burn from June 10, 2009?

3.  Entitlement to an increased rating for bilateral diabetic retinopathy and cataracts, rated as noncompensable from June 10, 2009 and as 10 percent disabling from January 14, 2016.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1996 and from July 2002 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part, this decision continued a noncompensable rating for diabetes with bilateral diabetic retinopathy and cataracts; and granted service connection for a left eye solar retinal burn assigning a noncompensable rating effective June 10, 2009.  The Veteran disagreed and perfected this appeal.

In July 2015, the Board remanded the issues for additional development.  

A June 2016 rating indicates that the RO was granting service connection for bilateral diabetic retinopathy and cataracts and assigning a noncompensable rating from June 10, 2009 and a 10 percent rating from January 14, 2016.  Pursuant to the rating schedule, compensable complications of diabetes are to be separately rated unless they are part of the criteria used to support a 100 percent rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  As service connection was already in effect for diabetic retinopathy and cataracts, this rating essentially separated out these disabilities from the diabetes rating.  Accordingly, the Board has rephrased the issues as stated above.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for bilateral diabetic retinopathy and cataracts, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's type 2 diabetes mellitus does not require insulin, restricted diet, and regulation of activities.

2.  The residuals of a left eye solar retinal burn are not centrally located and do not cause visual impairment or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for type 2 diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.22, 4.119, Diagnostic Code 7913 (2015).  

2.  The criteria for an initial compensable rating for residuals of a left eye solar retinal burn are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.79, Diagnostic Codes 6009, 6011 (2015).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

	Type 2 diabetes mellitus

Evidence of record shows that the Veteran's diabetes was diagnosed after his first period of service and prior to his second period of service.  The active duty recall examination and report of medical history completed in June 2002 note non-insulin dependent diabetes mellitus diagnosed one year prior.  The Veteran was on oral medication at that time.  A November 2009 rating decision established service connection based on aggravation because the Veteran's diabetes permanently worsened during the second period of service.  A noncompensable rating was assigned because the preservice level of disability (20 percent) was deducted from the then current level of disability (also 20 percent).  See 38 C.F.R. § 4.22 (Rating of disabilities aggravated by active service).  

Pursuant to the rating schedule, a 20 percent rating is assigned for diabetes that requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Under the circumstances of this case, to warrant a compensable rating, the evidence would have to demonstrate, at minimum, that the appellant's type 2 diabetes requires regulation of activities.  "Regulation of activities" is defined in the rating criteria as the avoidance of strenuous occupational and recreational activities.  

The Veteran underwent a VA examination in September 2009.  He reported that he was unable to walk more than a few miles and does not run at all.  He was unable to stand more than a half hour.  He exercises and does leg lifts every day and walks about one mile every morning.  The examiner noted that he had no activity restrictions because of his diabetes.  Following physical examination, impression remained type 2 diabetes mellitus.  

In April 2010, the Veteran submitted a statement from his private primary care physician, Dr. D.C.  The physician indicated he treats the Veteran for diabetes with insulin and multiple medical problems including neuropathy and coronary artery disease.  He stated that the Veteran had limited activity now and for the remainder of his life.  

A September 2010 statement from Dr. D.C. indicates the Veteran is a diabetic and needs to regulate his activities in order to keep his diabetes under control.  

On VA examination in December 2010, the Veteran reported that he was on insulin and oral medication.  He denied any activity restrictions secondary to his diabetes.  He was currently working full time but reported missing a few hours a week due to diabetes.  Impression was type 2 diabetes mellitus on insulin and oral medications.  

In September 2013, the Veteran submitted a statement from his private endocrinologist, Dr. P.C.  The physician stated that the Veteran had type 2 diabetes requiring the use of oral medication and insulin.  He had several complications from the diabetes and when last seen in July, he was still having hypoglycemia.  The physician further stated that all of these conditions may affect his ability to perform all of his duties.  

Subsequent VA and private records show continued treatment for diabetes with insulin and oral medication.  Outpatient records from Dr. D.C. indicate the severity of the Veteran's diabetes was moderate since taking medications, without side effects.  

The Veteran most recently underwent a VA diabetes examination in January 2016.  He was prescribed insulin and oral medication.  The examiner stated that the Veteran did not require regulation of activities as part of the medical management of diabetes mellitus.  The examiner also reviewed the conflicting medical evidence and provided the following opinion:

The veteran has well-controlled diabetes, requiring insulin and [oral] medications.  He can only walk about 1-2 blocks, can't run or lift more than 25 pounds, but is limited to what activities he can do because of his heart disease.  He is not limited by his diabetes.  

I have reviewed the medical records including CPRS and VBMS.  Drs. [P.C.] and [D.C.] note that the veteran has to regulate his activities due to diabetes.  Unfortunately, neither of[f]ered rational[e], and review of the available notes do not record any restrictions or counseling regarding activities they had with the veteran.  

I have reviewed the medical records back to 2006 in VBMS/VVA and CPRS.  I did not find evidence of restrictions of either recreational or occupational activities due to diabetes.  

On review, the record contains evidence both for and against the claim.  That is, the statements from the Veteran's private provider dated in 2010 suggest diabetes management includes regulation of activities.  The private medical statements, however, contain no rationale for this finding and they do not appear to be supported by the objective evidence of record.  The Board further notes that in December 2009, the Veteran submitted a statement indicating that he was working for a private contractor in Iraq and would not be back in the States until June 2010.  The ability to work overseas weighs against a finding that the Veteran had to avoid strenuous activities in an effort to control his diabetes in 2010.  The 2013 medical statement is speculative in nature, indicating that the Veteran's conditions may affect his ability to perform his duties.  There is no indication that avoidance of strenuous activities was required to manage his diabetes.  In March 2016, VA asked the physicians to provide rationale for their statements, but no additional information was received.  On review, the private statements are not considered sufficiently probative to establish that regulation of activities is required.  

Throughout the appeal period, the VA examinations indicate that regulation of activities is not required.  Additionally, the January 2016 VA medical opinion is based on a review of the record and is supported by adequate rationale.  As such, it is considered highly probative.  

In summary, the preponderance of the evidence is against finding that the Veteran's type 2 diabetes is of such severity as to require insulin, restricted diet, and regulation of activities.  There is no basis for staged ratings at any time during the appeal period and the claim for increase is denied.  

	Left eye solar retinal burn

The Veteran's left eye solar retinal burn is assigned a noncompensable rating pursuant to Diagnostic Codes 6009 (unhealed eye injury) - 6011 (retinal scars, atrophy or irregularities).
 
The General Rating Formula for Diagnostic Codes 6000 through 6009 directs that the disabilities be rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes as follows: with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months (10 percent); with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months (20 percent); with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months (40 percent); and with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent).  38 C.F.R. § 4.79.  

Localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular duplicated, enlarged or diminished image are assigned a 10 percent rating.  Alternatively, evaluate based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6011.  

The Veteran underwent a VA eye examination in October 2009.  Best corrected visual acuity at distance and near was 20/20 in both eyes.  Physical examination revealed several findings including a spot in the left eye that was more likely than not the retinal burn from the solar retinopathy.  Impression included a retinal burn left eye.  The examiner stated that the spot of solar retinopathy in the left eye did not impair his vision.  In an April 2010 addendum, the VA examiner stated that the Veteran had scarred tissue on his left retina, consistent with his previous solar retinopathy but fortunately, it was outside of his central vision and his vision was not impaired.  

The Veteran most recently underwent a VA eye examination in January 2016.  The examiner noted that solar retinopathy occurred in the 1970's and left a visually insignificant scar in the left retina.  Corrected distance and near visual acuity was 20/40 or better in the right eye and 20/70 in the left eye.  There was no diplopia or visual field defect.  The examiner stated that the Veteran's original solar retinopathy did not lead to visual impairment.  His diabetes caused the rest of his eye problems including cataracts, retinopathy, vitreous hemorrhage and neovascular glaucoma.

The Board acknowledges that the Veteran suffers from reduced visual acuity and recognizes that the claims folder contains numerous private ophthalmology records showing objective findings, including the need for bed rest in 2015.  As set forth, however, none of the visual impairment or any incapacitating episode is attributed to the solar retinal burn.  Additionally, the retinal burn is not centrally located and does not result in an irregular, duplicated, enlarged, or diminished image.  

The criteria for a compensable rating for a left eye solar retinal burn are not met or more nearly approximated at any time during the appeal period.  The Veteran's visual impairment related to service-connected diabetes will be discussed in the remand section below.  

Extraschedular consideration

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A compensable rating for type 2 diabetes mellitus is denied.  

For the period from June 10, 2009, a compensable rating for residuals of a left solar retinal burn is denied.  
REMAND

Bilateral diabetic retinopathy and cataracts

The Veteran's bilateral diabetic retinopathy and cataracts is rated as noncompensable from June 10, 2009 and as 10 percent disabling from January 14, 2016.  The Veteran contends the assigned ratings do not adequately reflect the severity of his disability.  

For VA purposes, examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.  38 C.F.R. § 4.76(a) (2015).  Central visual acuity is generally rated on the basis of corrected distance vision.  See 38 C.F.R. § 4.76(b).

Pursuant to the July 2015 remand, the AOJ was to contact the Veteran to identify the name and contact information for the private eye examiner(s) who prepared the June 23, 2010, October 27, 2010, and February 23, 2011 examination reports.  Thereafter, the AOJ was to contact these providers and request that they provide additional information, to include uncorrected and corrected visual acuity for distance and near vision.  In March 2016, VA asked the Veteran to contact and have the private eye examiner(s) respond to the questions or he could also submit an authorization for release of records.  The Veteran did not submit this information nor did he submit the requested authorizations.  As such, VA could not obtain this information.

On review, the claims folder contains numerous private ophthalmology records, in addition to those referenced above, which reflect visual acuity findings.  These findings vary throughout the appeal period and are difficult to interpret.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Given the foregoing, the Board finds it necessary to obtain a VA opinion regarding the level of visual impairment during the appeal period.  

Total disability rating based on individual unemployability

As set forth, the Veteran is seeking increased ratings for his diabetes and his service-connected eye disorders.  In a September 2013 statement, the Veteran reported that he was diabetic and was not authorized to claim ladders and was having a hard time reading.  He reported that these problems were causing a major factor in his ability to perform his job correctly and because of this, he was resigning from his job in November 2013.  The Board observes that a claim of entitlement to a total disability rating based on individual unemployability is "part of," and not separate from, a claim of entitlement to an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In September 2015, the Veteran was awarded a 100 percent rating for coronary artery disease, status post myocardial infarction with automatic implanted cardioverter defibrillator (AICD) effective March 7, 2015.  Notwithstanding, it is not categorically true that the assignment of a total schedular rating renders an individual unemployability claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

Under these circumstances, the Board finds a remand is needed to adjudicate entitlement to a total disability rating based on individual unemployability as part of the current appeal.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a VA ophthalmologist to review the VBMS and Virtual VA folders.  Additional examination is not needed unless considered necessary by the examiner.  

The examiner is specifically requested to consider the following: 

- VA eye examinations dated in October 2009 and January 2016
- Private eye records dated from June 2010 to February 2011
- Records from The Retina Center of Charleston and Lowcountry Eye Specialists for the period from January 2014 to July 2015
- April 2016 statement from Dr. J.T.

Following a review of relevant records, the examiner is requested to provide an opinion as to what finding(s) best represent the level(s) of central visual acuity impairment on the basis of corrected distance vision in each eye during the period from June 10, 2009 to the present.  

A complete rationale must be offered for any opinions provided.  

2.  The RO should review the medical report to ensure that it is in complete compliance with the directives of this Remand.  The AMC/RO must ensure that the examiner documented his/her consideration of the VBMS and Virtual VA folders.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

3.  Develop the pending claim for a total disability rating based on individual unemployability, to include sending appropriate VCAA notice and otherwise developing the claim as indicated.  If the appellant does not desire consideration of this issue, he should so indicate in writing.

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to an increased rating for bilateral diabetic retinopathy and cataracts, evaluated as noncompensable from June 10, 2009 and as 10 percent from January 14, 2016; and adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


